Citation Nr: 0433901	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to an increased evaluation for lumbar 
myositis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Niece



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  He thereafter served with the Puerto Rico Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The veteran and his niece provided testimony regarding the 
issues on appeal at a hearing conducted by the undersigned 
Veterans Law Judge in October 2004.  A transcript of this 
hearing is of record.  The Board notes that the veteran also 
provided testimony regarding the issues of (1) entitlement to 
service connection for tinnitus, and (2) whether new and 
material evidence has been received to reopen a previously 
disallowed claim of entitlement to service connection for 
hearing loss.  As these claims are not currently on appeal, 
they are referred to the RO for appropriate action.


REMAND

At his October 2004 hearing, the veteran testified that prior 
to his release from active service in June 1983, his 
bronchitis was treated with Proventil and that continued to 
receive treatment for bronchitis in 1985 following week-end 
training with the National Guard.  It is asserted that his 
service with the National Guard continued until about 2003 
and that medical records associated with his National Guard 
service may contain records of treatment for bronchitis that 
he had received when he had been on active service prior to 
June 1983, as well as records of subsequent treatment with 
the National Guard.  An attempt to obtain all medical records 
associated with his National Guard service should be made.

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Due 
process requires that the RO consider these regulations prior 
to appellate consideration of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran was accorded an examination for disability 
evaluation purposes in September 2003.  The examiner 
diagnosed herniated nucleus pulposus L4-5 with chronic right 
L4-5 radiculopathy in addition to the service-connected 
lumbar myositis.  The examiner stated that the objective 
findings on physical examination and the subjective 
complaints cannot be isolated to distinguish the findings and 
complaints due to the service-connected lumbar myositis from 
those due to the herniated nucleus pulposus.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claim noted that VA, in 
responding to comments regarding revisions to the schedule of 
ratings for mental disorders, wrote that "when it is not 
possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition."  61 Fed.Reg. 
52698 (Oct. 8, 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should obtain complete 
copies of all medical records for the 
veteran which may be associated with 
his National Guard records.

2.  The RO should obtain copies of 
treatment records for the veteran 
from the San Juan VAMC since June 
2003.

3.  The RO should then readjudicate 
the claims set forth on the title 
page, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of 
this remand.  The RO should consider 
the new criteria for rating the spine 
and attribute all impairment due to 
back disability to the service-
connected back disability if it is 
not possible to separate the effects 
of the non-service-connected 
herniated nucleus pulposus from the 
service-connected lumbar myositis.  
If the decision remains adverse to 
the veteran, the RO should furnish 
him and his representative a 
supplemental statement of the case 
and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



